Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisy (US 5,202,832).
Lisy shows a first conveyor belt system 22, an autonomous mobile robot 14 having a second conveyor belt system 34 operative to be positioned proximate a destination point in a facility 10 proximate to the first conveyor belt system 22 for accepting items 12 from the first conveyor belt system onto the second conveyor belt system, a controller 41 or 40 which communicates with one or more of the first conveyor belt system 22, the second conveyor belt system or robot 14 to identify a third location from a plurality of locations and the second conveyor belt system is positioned via robot 14 to the position proximate the first conveyor belt system.
Re claim 2, the controller 40 or 41 will activate conveyor belt 34 so as to safely unload item 12 from the second conveyor belt system 34 which is located on robot 14.
Re claim 5, items 12 are transferred from the first conveyor belt system to the second conveyor belt system by advancing the belt conveyor systems at particular speeds and distances so as to safely transfer items 12.

Re claim 7, as per claim 2 rejection.
Re claim 10, as per claim 5 rejection.
Re claim 11, the robot 14 may move to any location in facility 10 without any additional physical or mechanical infrastructure or guide wires and the controller identifies a drop-off location and positions the robot proximate belt system 34 which is located on belt system 22.
Re claim 12, as per claim 2 rejection.
Re claim 15, as per claim 5 rejection.
Allowable Subject Matter
Claims 3, 4, 8, 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harding (US 4,792,995) shows a first conveyor belt system 50 and a second conveyor belt system 10 which is positioned next to the first belt conveyor system so as to move items on a robot vehicle.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/18/2021